            Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA


   S & S COMMUNICATION
   SERVICES, INC., a Pennsylvania
   corporation,                                       Civil Action No. 2:21-cv-408

            Plaintiff,
                                                      COMPLAINT
            v.

   CLEARFIBER, INC., a West Virginia                  JURY TRIAL DEMANDED
   corporation, DBI Networks, LLC, a
   West Virginia limited liability company,
   HENSON, LLC, a West Virginia limited
   liability company, and TIMOTHY
   CHAD HENSON, an individual,

            Defendants.



                                              COMPLAINT

       NOW COMES the Plaintiff S & S COMMUNICATION SERVICES, INC., and files this

Complaint against Defendants CLEARFIBER, INC., DBI NETWORKS, LLC, HENSON, LLC,

and TIMOTHY CHAD HENSON, and in support thereof avers as follows:

                                   I.     NATURE OF THE CASE

       1.        Plaintiff brings this action under 18 U.S.C. Section 1961, et seq. (“Racketeer

Influenced and Corrupt Organization Act” or “RICO”) to secure actual, consequential, trebled, and

exemplary damages, restitution, disgorgement of ill-gotten gains, and other equitable relief which

this honorable Court deems just and proper for the unlawful and egregious acts, omissions and

practices by Defendants, and each of them, alleged herein.

       2.        Defendants are engaged in a criminal enterprise to victimize Plaintiff, other small

businesses, and government entities, through an unlawful pattern of mail fraud, wire fraud, and the


                                                  1
            Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 2 of 17




submission of false claims for payment to the government. Defendants submitted fraudulent

invoices for payment to government entities, purportedly from Defendant’s subcontractors with

fabricated sums, with the intent of retaining the fraudulent sums for its own use, and refusing to

pay Plaintiff and other similarly situated victims for services performed and materials received.

Defendants have engaged in these illegal, abusive, and unlawful business practices, with the

specific intent to deceive and defraud Plaintiff, other victims, and federal and state governments.

       3.      Defendants engaged in a pattern of racketeering activity across state lines, and a

conspiracy to engage in racketeering activity involving numerous RICO predicate acts, including

but not limited to wire fraud and mail fraud pursuant to 18 U.S.C. §§ 1341, 1344, 1951, 1961,

among other violations of federal and state law, as alleged herein.

                                           II.     PARTIES

       4.      Plaintiff S&S Communication Services, Inc. (“S&S”) at all material times

mentioned herein, is and was a Pennsylvania corporation regularly doing business in Greene

County, Pennsylvania, with its principal place of business located in Acme, Pennsylvania 15610.

       5.      Upon information and belief, Defendant ClearFiber, Inc. (“ClearFiber”) is a

corporation registered under the laws of the State of West Virginia, with its executive office located

at 364 Patteson Dr., #230, Morgantown, West Virginia 26505.

       6.      Upon information and belief, Defendant DBI Networks, LLC (“DBI”) is a West

Virginia limited liability company with its principal place of busines at 2514 Sun Trail,

Morgantown, West Virignia, 25505.

       7.      Upon information and belief, Defendant Henson, LLC is a West Virginia limited

liability company with its principal place of busines at 2514 Sun Trail, Morgantown, West

Virignia, 25505.




                                                  2
            Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 3 of 17




       8.       Upon information and belief, Defendant Timothy Chad Henson (“Henson”) is an

adult individual residing in Parkersburg, West Virginia. Upon information and belief, Henson is

the owner and manager of DBI Networks LLC, ClearFiber, Inc., and Henson LLC. Defendants

ClearFiber, DBI, Henson LLC, and Henson are hereinafter collectively referred to as

“Defendants.”

                                       III.    JURISDICTION

       9.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332(a)(1) because it is an action between citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       10.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1331 and 18

U.S.C. § 1965, as Plaintiff brings claims under the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. §§ 1961 et seq., and the remaining claims in this action form part of

the same case and controversy pursuant to 28 U.S.C. §1367.

       11.      This Court has personal jurisdiction over Defendants because Defendants are

transacting and doing business in the State of Pennsylvania and have continuous and systematic

contacts in this District, and Defendants contracted with Plaintiff in this District.

       12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the Complaint occurred in this District.

                                 IV.    COMMON ALLEGATIONS

   A. Defendants Defrauded S&S and Submitted Fraudulent Claims to the Government.

       13.      Plaintiff S&S is a family-owned utility services company that has been providing

contract services in Pennsylvania for over thirty years.




                                                  3
             Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 4 of 17




        14.     In or around September of 2020, Defendants contracted with Plaintiff for

telecommunications infrastructure services, including but not limited to, staking, inspecting, and

splicing fiber optic cables to expand telecommunication network infrastructure in Greene County,

Pennsylvania (the “Services”).

        15.     Plaintiff agreed to carry out the Services for Defendants, and performed the

Services in Greene County, Pennsylvania from in or around September to October 2020.

Defendants agreed to send payment within thirty days from the receipt of each invoice from

Plaintiff.

        16.     On or around September 18, 2020, Plaintiff sent two invoices to Defendants for the

Services performed. Attached hereto as Exhibit A is a true and correct copy of Invoice No. CF-002

sent to Defendants, in the amount of $10,434.50. Attached hereto as Exhibit B is a true and correct

copy of Invoice No. CF-003 sent to Defendants, in the amount of $10,382.60.

        17.     On or around October 12, 2020, Plaintiff sent an addition two (2) invoices for the

Services performed. Attached hereto as Exhibit C is a true and correct copy of Invoice No.

CF-004 sent to Defendants, in the amount of $7,779.40. Attached hereto as Exhibit D is a true

and correct copy of Invoice No. CF-005 sent to Defendants, in the amount of $12,141.10

        18.     The four invoices that S&S sent to Defendants (the “Invoices”) in total were in the

amount of $40,737.60.

        19.     Defendant Henson acknowledged receipt and communicated with Plaintiff about

the Invoices. After receipt of the Invoices, Henson, along with other agents of ClearFiber, upon

information and belief, at the direction of Henson, repeatedly represented to S&S that the Invoices

would be paid in full.




                                                 4
          Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 5 of 17




       20.     In early September 2020, Henson requested a blank form invoice from S&S.

Henson represented that he needed a blank S&S form invoice so he could generate an invoice that

would ensure that payment to S&S could be made within the thirty-day period the Parties agreed

to. Henson further represented that he would generate the invoice so he could submit it for

payment that same week, so that payment to S&S would be made within thirty days. Henson

stated that if the invoice was not submitted that same week, Plaintiff would have to wait an

additional thirty days for payment. Per Defendants’ request and based on Henson’s

representations, Plaintiff sent Defendants a blank S&S invoice.

       21.     In or around the third week of September 2020, Plaintiff requested, for its own

records, a copy of the final invoice Henson had generated and submitted for payment. In response,

Defendants sent a copy of an invoice in the amount of $135,007.96— an amount significantly

higher than the amounts originally invoiced by S&S (the “Fraudulent Invoice”). Attached hereto

as Exhibit E is a true and correct copy of the Fraudulent Invoice.

       22.     The Fraudulent Invoice that Defendant Henson generated on the form S&S invoice

included inaccurate descriptions and prices of the Services performed by S&S.

       23.     The Fraudulent Invoice included descriptions of purported work performed in West

Virginia, although S&S had performed the Services in Pennsylvania. The Fraudulent Invoice also

included a line item for impermissible taxes in the amount of $7,641.96 that S&S never charged

on their original invoices.

       24.     After receipt of the Fraudulent Invoice, Plaintiff informed Defendants that the

stated amount on the Fraudulent Invoice was not accurate and did not state the correct amount

S&S charged for the Services performed.




                                                5
           Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 6 of 17




        25.     In or around early 2020, upon information and belief, Defendants obtained a $1.96

million federal grant from the United States Department of Agriculture Rural Development

(“USDA”) for the construction of broadband network infrastructure in West Virginia.

        26.     Upon information and belief, in 2020, Defendants also obtained a grant from the

Greene County Industrial Development Corporation (“GCIDC”), in the amount of $200,000 for

the Greene County Broadband Project.

        27.     Upon information and belief, Defendants submitted the Fraudulent Invoice to the

USDA and/or the GCIDC, and/or other related government organizations for payment.

        28.     Upon information and belief, Defendant Henson intentionally inflated the costs and

taxes on the Fraudulent Invoice he generated in order to defraud Plaintiff and government entities

to obtain amounts from the grant program(s) that were never actually incurred by Defendants.

        29.     Upon information and belief, Defendants submitted fraudulent invoices for

payment with fabricated sums and services, with the intent of retaining the fraudulent sums for its

own use, and refusing to pay Plaintiff, and other similarly situated victims, for services performed

and materials received. Moreover, Defendants acted with the intent of creating criminal liability

for Plaintiff, and shielding itself from liability, with the use of Plaintiff’s form invoice.

        30.     To date, Defendants have refused to explain the contents of the Fraudulent Invoice,

and continue to refuse to send payment to Plaintiff for the Services performed.

    B. Defendants Have Engaged in a Pattern of Criminal Fraud Against Multiple Victims.

        31.     Upon information and belief, Defendants have engaged in a pattern of fraudulent

conduct in performing telecommunication and infrastructure services, spanning years and

damaging multiple victims.




                                                   6
             Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 7 of 17




        32.     Defendant Henson is listed as the owner and manager of ZaZoom, Smartnet,

Towerlink, and Kvant—all companies that provide, upon information and belief,

telecommunication and infrastructure services.

        33.     In or around 2016, upon information and belief, Defendant Henson and ZaZoom

were being investigated by the Marietta Police Department and Washington County Sherriff’s

Office for theft of services related to telecommunications services1. The lead investigator, Marietta

Police Officer Rhett Walters, stated that the “investigation involve[d] activities by the company

that have occurred since early August of [2015]” and that “the police department was initially

alerted by a local business to the alleged theft of services2.” Officer Rhett also stated that “[t]his

could impact hundreds, possibly thousands of people in the city and county.” Id.

        34.     In or around April 2020, another Pennsylvania company, Comstar Supply, Inc.

(“Comstar”) filed a complaint against Defendants DBI Networks, ClearFiber, and Henson in the

Monongalia Circuit Court in West Virginia, alleging that Defendants ordered materials from

Comstar and agreed to the pricing, yet refused to pay Comstar after Defendants had received the

materials.

        35.     Upon information and belief, at least three other Pennsylvania companies have

substantially similar claims against Defendants in the past year alone. Defendants, upon

information and belief, defrauded these Pennsylvania companies in a substantially similar manner

as Plaintiff.




1
  ZaZoom: New Name, Old Woes, THE MARIETTA TIMES, (June 1, 2016),
https://www.mariettatimes.com/news/local-news/2016/04/zazoom-new-name-old-woes/ (last
visited Mar. 29, 2021).
2
  Investigation Continues into ZaZoom Internet Services, THE MARIETTA TIMES, (June 1, 2016),
https://www.mariettatimes.com/news/local-news/2016/06/investigation-continues-into-zazoom-
internet-services/ (last visited Mar. 29, 2021).

                                                  7
           Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 8 of 17




       36.     Notably, in April 2019, the city council of Star City, West Virginia noted in council

meeting minutes that Defendant ClearFiber “has bounced 2 checks totaling $4,200 to the city” and

that “[i]t was also learned Chad Henson has over 300k [sic.] in state liens against him3.”

       37.     Defendants, upon information and belief, contracted with numerous small

businesses in multiple states for telecommunication infrastructure services and materials, received

the benefits of those contracts, and used those contracts to submit fraudulent invoices to

government entities for reimbursement under federal and state funded grant programs, with the

intent of retaining the fraudulent sums for its own use, and refusing to pay Plaintiff and other

similarly situated victims for services performed and materials received. Defendants, upon

information and belief, intentionally and fraudulently retained the money paid to them under the

grant programs, and intentionally and fraudulently retained the benefits of services and materials

from small business owners while refusing to pay for the materials received and services rendered.

                                            COUNT I

    CIVIL RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT

                                (“RICO”); 18 U.S.C. § 1962 et seq.

       38.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       39.     Each Defendant is a RICO “person” as defined in 18 U.S.C. § 1961.

       40.     Defendants ClearFiber, DBI, Henson, LLC, and Henson make up a RICO

“enterprise” as defined in 18 U.S.C. §§ 1961(4) and 1962, which were engaged in activities

affecting interstate commerce at all times relevant to this Complaint.



3
 Minutes of Star City, West Virginia Council Meeting (April 23, 2019, 7:00 p.m.), available at,
http://www.starcitywv.com/wp-content/uploads/2019/05/DOC050819-05082019101954.pdf (last
visited Mar. 29, 2021).

                                                 8
          Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 9 of 17




       41.     The Enterprise has functioned as a continuing unit for the common purpose of

achieving the activities herein alleged, including but not limited to: (a) making false

representations to Plaintiff and other similarly situated service providers in order to obtain invoices

for reimbursement from the State; (b) submitting false claims to the government for payment using

invoices purportedly from service providers with fabricated services and inflated amounts

substantially higher than the true and correct amounts invoiced for materials and services rendered;

(c) obtaining fraudulent sums of money through federal and state grants through the use of

fraudulent invoice submissions;      (d) processing money received from the federal and state

governments procured through fraudulent statements; (e) distributing money procured through the

scheme to the enterprise; and (f) retaining all fraudulently obtained sums for Defendant’s own

benefit and refusing to pay Plaintiff and other service providers for Services performed.

       42.     The conduct of the Enterprise described herein have obstructed, delayed, or

otherwise affected interstate commerce.

       43.     Defendants agreed to and did conduct and participate in the conduct of the

Enterprise’s affairs through a pattern of racketeering activity, including but not limited to the

following predicate acts:

                   Mail and Wire Fraud under 18 U.S.C. §§ 1341 and 1343

       44.     The pattern of racketeering activity consisted of mail and/or wire fraud in violation

of 18 U.S.C. §§ 1341 and 1343. Specifically, the Enterprise engaged in an intentional scheme to

defraud Plaintiff, other small businesses, and government entities to obtain money through false

or fraudulent pretenses, representations, promises, and intentional concealment. It was reasonably

foreseeable to each member of the Enterprise that the mail and/or wires would be used in




                                                  9
         Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 10 of 17




furtherance of the scheme, and the mail and/or wires were in fact used to further execute the

scheme to defraud Plaintiff and the government.

       45.     For the purposes of furthering and executing the scheme to defraud, the Enterprise

regularly transmitted or caused to be transmitted by means of wire communication in interstate

commerce writings, signs, signals, pictures, and sounds (the “Wirings”), and also regularly caused

matters and things to be placed in a post office or authorized depository, or deposited or caused to

be deposited matters or things to be sent or delivered by a private or commercial interstate carrier

(the “Mailings”).

       46.     The Enterprise used the wires and/or mails for the above stated purposes to further

and execute the scheme to defraud Plaintiff. For example, every time the Enterprise sent via mail

or wire or other electronic means fraudulent communications and invoices for requests for money,

Defendants furthered the Enterprise.

       47.     The Wirings addressed above each constitute predicate acts of wire fraud in

furtherance of the Enterprise in violation of 18 U.S.C. § 1343 (wire fraud) because they were done,

in whole or in part, via the use of writings, signs, signals, pictures, and sounds transmitted by

means of wire communications in interstate commerce, including wire funds transfers, email, and

telephone communications.

       48.     The foregoing activities, that occurred on a regular basis spanning several years

each constitute predicate acts in furtherance of the unlawful scheme in violation of 18 U.S.C. §

1341 (mail fraud) because they were done, in whole or in part, via the use of private or commercial

interstate carriers or the Postal Service. The Enterprise’s conduct poses a threat of continued

criminal activity and/or has extended over a substantial period of time.




                                                10
          Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 11 of 17




              Transportation of Money Taken by Fraud under 18 U.S.C. § 2314

       49.     Defendants’ pattern of racketeering activity consisted of violations of the National

Stolen Property Act, 18 U.S.C. § 2314. Specifically, the Enterprise engaged in an intentional

scheme to defraud Plaintiff and transported, transmitted and/or transferred in interstate and foreign

commerce money, of the value of $5,000 or more, knowing the same to have been taken by fraud,

and having devised and/or intended to devise a scheme or artifice to defraud, for obtaining money

or property by means of false or fraudulent pretenses, representations, promises, and/or intentional

concealment that induced Plaintiff to travel in interstate and/or foreign commerce in the execution

of a scheme or artifice to defraud Plaintiff of money or property having a value of $5,000 or more.

       50.     All of the predicate acts described herein were continuous so as to form a pattern

of racketeering activity in that: (a) by the nature of the scheme, it posed a distinct threat of on-

going criminal activity that would continue indefinitely; (b) Defendants engaged in the predicate

acts over a substantial period of time and such predicate acts have become the Defendants’ regular

way of conducting business. Further, Plaintiff believes that discovery in this case will result in

disclosure of facts showing that Defendants have perpetrated a pattern of submitting fraudulent

requests for payment in order to obtain significant amounts of money for their own benefit from

the government, and converting funds duly owed to Plaintiff and other victims of the scheme.

       51.     Defendants together conspired, agreed, intended, adopted and/or conducted the

goal of furthering or facilitating, that income, in the form of fraudulently obtained payments for

purported telecommunications services induced via false pretenses, fraudulent misrepresentations,

wire fraud, and mail fraud, would be received by Defendants, and such income would be derived,

directly or indirectly, from a pattern of activity unlawful under 18 U.S.C. § 1961, in which




                                                 11
          Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 12 of 17




Defendants participated as principals, namely the multiple, repeated, and or continuous predicate

acts as alleged above.

       52.     In violation of 18 U.S.C. § 1962 (a), an objective of Defendants’ conspiracy was

and is that income, or the proceeds of such income, would be used and invested in the operation

of ClearFiber and DBI Networks, and the Enterprise for illegitimate purposes, including the

fraudulent use of fake invoices to induce payments from the government, and diverting funds owed

to Plaintiffs and similarly situated service providers, affecting interstate commerce.

       53.     In violation of 18 U.S.C. § 1962 (b), Defendants, together conspired, agreed,

intended, and/or adopted the goal of furthering or facilitating to acquire or maintain, directly or

indirectly, an interest in or control of the Enterprise through a pattern of unlawful activity under

18 U.S.C. § 1961, in which Defendants participated as principals, namely the multiple repeated,

and/or continuous predicate acts as alleged above.

       54.     In violation of 18 U.S.C. § 1962 (c), Defendants were and are associated with the

Enterprise and have conducted and/or participated directly or indirectly in the conduct of the

Enterprise’s affairs, including but not limited to, in the management and operation of the affairs of

the Enterprise, through a pattern of unlawful activity under 18 U.S.C. § 1961, namely the multiple

repeated, and/or continuous predicate acts as alleged above, including by, without limitation:

(a) making false representations to Plaintiff, other service providers, and government entities;

(b) making false claims for payment to the State using fraudulent and inaccurate invoices;

(c) processing the fraudulently obtained sums procured through false statements, and (d) diverting

money owed to Plaintiff for services rendered and instead distributing the money fraudulently

procured through the scheme to Defendants.




                                                 12
          Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 13 of 17




       55.     In violation of 18 U.S.C. § 1962 (d), each of the Defendants knew about and agreed

to facilitate the scheme alleged above, including by, without limitation: a) making false

representations to Plaintiff, other service providers, and government entities; (b) making false

claims for payment to government entities using fraudulent and inaccurate invoices; (c) processing

the fraudulently obtained sums procured through false statements, and (d) diverting money owed

to Plaintiff for services rendered and instead distributing the money fraudulently procured through

the scheme to Defendants.

       56.     As a direct and proximate result of the overt predicate acts of racketeering of the

Enterprise in violation of 18 U.S.C. § 1962, Plaintiff has been injured in his business and/or

property within the meaning of 18 U.S.C. § 1964(c). The Enterprise defrauded Plaintiff, other

service providers, and government entities, and transported across interstate lines via wired

monetary transactions approximately $40,737.60 among other losses suffered by Plaintiff, and

upon information and belief, approximately $135,007.96 from government entities.

       57.     As a result of the Enterprise’s violation of 18 U.S.C. § 1962, Defendants, and each

of them, is liable to Plaintiff for his losses in an amount to be determined at trial.

       58.     In addition, pursuant to 18 U.S.C. § 964(c), Plaintiff is entitled to recover threefold

his damages plus costs and attorney fees from Defendants.

                                             COUNT II

                                               FRAUD

       59.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       60.     As described in detail above, Defendants made numerous false representations to

Plaintiff and involved Plaintiff in false claims sent to the government, including but not limited to




                                                  13
            Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 14 of 17




fraudulent requests for payment. Defendants also represented to Plaintiff they would use the blank

invoices from Plaintiff for a legitimate purpose, when in fact, such representations were false when

made because Defendants intended to use the blank invoices for fraudulent and illegal purposes.

       61.      Defendants knew that these representation were false. Plaintiff reasonably relied on

Defendants’ fraudulent misrepresentations to its own detriment.

       62.      As a direct result of Defendants’ intentional misrepresentations, Plaintiff has

suffered general, special, consequential, incidental, and compensatory damages. As a result,

Defendants are liable to Plaintiff for his losses in an amount to be determined at trial.

       63.      In doing the acts herein alleged, Defendants, and each of them, acted fraudulently,

willfully, maliciously, presently, and with callous disregard of Plaintiff’s rights and interest in

Plaintiff’s property, subjecting Defendants to punitive damages according to proof at trial.

                                            COUNT III
                                    BREACH OF CONTRACT
       64.      Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       65.      Defendant’s refusal and failure to pay Plaintiff for Services rendered, as set forth

above, constitutes a breach of contract.

       66.      Plaintiff performed or substantially performed all of its obligations under the

contract.

       67.      In contrast, Defendants materially breached their contractual obligations by

refusing to pay Plaintiff for services rendered.

       68.      As a result of Defendant’s breach of contract, Plaintiff has suffered damages in an

amount in excess of $75,000.




                                                   14
            Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 15 of 17




        69.      Plaintiff is entitled to all amounts owed under the contract(s), plus interest, costs,

and attorneys’ fees associated with Defendant’s breach.

                                             COUNT IV
                         UNJUST ENRICHMENT/QUANTUM MERUIT
        70.      Plaintiff incorporates by reference the allegations set forth above as though fully

set forth herein.

        71.      As detailed above, Plaintiff furnished the Services to Defendant.

        72.      The Services were furnished by Plaintiff with the reasonable expectation that it

would be paid for the Services.

        73.      Defendant requested and accepted the Services expecting to pay for them, or under

such circumstances that it knew or should have known that Plaintiff expected to be paid.

        74.      By failing to pay Plaintiff the sum owed to it, Defendants have been unjustly

enriched.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

        1. For compensatory damages, the exact amount to be determined at trial;

        2. For treble the damages sustained by Plaintiff, including but not limited to the costs of

              investigation, the costs of this suit, and reasonable attorney’s fees, pursuant to 18

              U.S.C. § 1964 (c), together with pre- and post-judgment interest, against all Defendants

              in violation of 18 U.S.C. § 1962;

        3. For general damages, consequential damages, and special damages, according to proof;

        4. For punitive damages according to proof in an amount to be determined at trial and

              sufficient to punish Defendant and deter them and others from similar wrongful

              conduct;



                                                  15
        Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 16 of 17




      5. For prejudgment and post judgment interest;

      6. For Attorney’s fees and costs of suit incurred in connection with this action;

      7. For equitable relief, as may be appropriate, in accordance with 18 U.S.C. § 1964 (a);

      8. For all other equitable relief, including disgorgement by Defendants of all sums

          obtained pursuant to the unlawful conduct described herein;

      9. For such other and further relief as the Court deems just and proper.


                                            Respectfully submitted,



Date: March 29, 2021                        ____________________________________
                                            Phillip C. Hook, Esq. (Pa. I.D. No. 324035)
                                            Joy D. Llaguno, Esq. (Pa. I.D. No. 327120)
                                            HOOK & HOOK PLLC
                                            430 East Oakview Drive, Suite 101
                                            Waynesburg, PA 15370
                                            Phone: 724-802-7144
                                            Fax: 724-802-7959
                                            Email: phook@hooklaw.com
                                                    jllaguno@hooklaw.com




                                              16
        Case 2:21-cv-00408-NR Document 1 Filed 03/29/21 Page 17 of 17




                                  JURY TRIAL DEMAND

      Plaintiff hereby demands a trial by jury on all counts of this Complaint that are so triable.



                                             Respectfully submitted,



Date: March 29, 2021                         ____________________________________
                                             Phillip C. Hook, Esq. (Pa. I.D. No. 324035)
                                             Joy D. Llaguno, Esq. (Pa. I.D. No. 327120)
                                             HOOK & HOOK PLLC
                                             430 East Oakview Drive, Suite 101
                                             Waynesburg, PA 15370
                                             Phone: 724-802-7144
                                             Fax: 724-802-7959
                                             Email: phook@hooklaw.com
                                                     jllaguno@hooklaw.com




                                               17
